Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/074,782 filed 10/20/20.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the election and preliminary amendment filed 11/08/21.  Claims 1-20 are pending.

Applicant's election with traverse of species a/Figs. 1A-F encompassing claims 1-7 and 16-20 in the reply filed on 11/08/21 is acknowledged.  The traversal is on the ground(s) that the only argument provided is that the species have mutually exclusive characteristic such as dome shaped vs. rectangular.  This is not found persuasive because while the restriction provided one example of the structurally exclusive differences of the species the disclosure clearly provides several others.  Species a. requires a grounded structure with a gap, an overhead structure and a couch.  None of these are included with species b. which requires bed with a headboard having a gap housing the tent as well as a traction platform. There two species clearly have mutually exclusive characteristics.    Species c. is different from species a. in that it includes a bed occupying the entire space under the tent, does not include a couch and the overhead structure 304 is located at an end, not centrally located as in Figure 1A.  Figures 4-5 are half domes, rather than full domes, have an overhead support at an end rather than centrally located as is Figures 1A-F and include a bed not a couch.  Further, the mutually exclusive characteristics were not the only reason provided for 
Accordingly, claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outdoor smart frame [cl.1], the manual mechanism including a rolling handler [cl. 2], the entirety of the tent housed inside the gap of the grounded tent supporting member [cl.16] and the motor(s) [cl. 18] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
No support is found in the original disclosure the entirety of the tent housed inside the gap of the grounded tent supporting member.  This feature is never mentioned in the originally filed specification or claims and is not illustrated in the original figures.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what the metes and bounds are of a “smart framing system”?  What makes a framing system “smart” particularly when it uses a manual mechanism to operate [cl. 3]?  As best understood the “smart” device is nothing more than a user interface/switch to operate the system when it an automatic system. It also not clear how a framing system may be comprised of furniture and a tent.  As best understood the overhead support and grounded tent support may form a framing system but how 
The terms “hard”, “soft” and “flexible” in claims 2, 5, 6 and 19 are relative terms which renders the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In claim 6, the metes and bounds of “configured to display one or more canvas” are not clear.  Canvas is a material as best understood.
	Claim 19 fails to end in a period rendering the metes and bounds of the claim unascertainable and it is not clear what a canvas image is.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-18 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,904,003 to Stephen.
Stephen provides an extendable and retractable domed stadium cover system comprised of an overhead tent supporting structure formed as cables and floatation devices 38/40, a grounded tent supported structure formed as wall 12 with gap 14 which 
Stephen fails to provide that the outbuilding/tent includes furniture including at least a couch [cl. 1] and a couch and center table [cl. 20].
	It would have been an obvious choice of design at the time of the effective filing date of the invention that the tent system of Stephen could have been provide with a couch and center table as it is well known in the art that stadiums may be furnished. All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of providing furniture to sit, relax, eat, work and enjoy the stadium.
With respect to claims 2 and 5, It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to use metal, wood or hard plastic for the supporting structures [cl.2] and any of the flexible materials recited in claim 5 for the canopy 56, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). All the claimed materials are known in the prior art and would have been obvious choices for their inherent materials properties such as strength to weigh, availability ease in forming and assembling absent any unpredictable ort unexpected results.

With respect to claim 6, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The tent 56 of Stephens is capable of having images provide thereon from both inside and outside.

Claims 1-3, 5, 6, 16, 19 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,555,681 to Cawthon.
Cawthon provides an outdoor framing system of “outbuildings, such as gazebos, greenhouses, storage sheds, sun rooms, framed tents, and the like, and which may be adaptable to the construction of other structures as well”.
The recitation of “smart” is not limiting because the body of the claim describes a complete invention and the language recited does not provide any distinct definition of any of the claimed invention’s limitations. 
	The system includes an overhead tent supporting structure in the form of rafters 20 and a grounded tent supporting structure in the form of headers 16 supported by verticals 18 and bases 14.  All of the framing members formed of high density PVC [col. 5, lines 45-53] which is considered to meet the limitation of “hard plastic” of claim 2.  
	With respect to claims 6 and 19, col. 6, liens 12-14 recites that designs may be included on the panels 26 which are considered images.  Further, (with respect to claim 6) a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 	Cawthon fails to provide that the outbuilding/tent includes furniture including at least a couch [cl. 1] and a couch and center table [cl. 20].
	It would have been an obvious choice of design at the time of the effective filing date of the invention that the tent system of Cawthon could have been provide with a couch and center table as it is well known in the art that tent/gazeebos/sunrooms and the like may be furnished. All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of providing furniture to sit, relax, eat, work and enjoy the structure.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note:
Figure 7 of U.S. Patent 3,766,691 to Ray which provides ground supporting structure with a gap for housing a retractable enclosure cover which also has overhead support arches 22. The system also including drive means.
U.S. Patent 4,280,306 to Milinic provides an outdoor framing system comprised of overhead arches for supporting canvas 13 there between which may be extended or retracted by means 9.  There is nothing which could reasonably be considered a grounded tent supporting structure with a gap housing the canvas/tent.
U.S. Patent 5,778,603 to Reppas provides a retractable “tent” 20a-d supported by overhead arches 24 to form an outdoor dome with a retractable roof.
U.S. Patent 9,797,126 to Saggese provides for upper stupor structures 7/9 and ground support structures [Fig. 25] for tent foils 8.  The mechanism for extending and retracting includes motors 33/33’.
Fig.5 of U.S. Patent 10,000,926 to Morfin which teaches the use of “smart” wireless device to control a motor of a retractable roof system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636